NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
HIGHMARK, INC.,
Plaintiff-Appellee,
V.
ALLCARE HEALTH MANAGEMENT SYSTEMS,
INC., .
Defendant-Appellant.
2011-1219 `
Appeal from the United States District Gourt for the
Northern District of Texas in case n0. 03-CV-1384, Judge
Terry Means.
ON MOTION
ORDER
1-Iighn1ark, Inc. moves without opposition for a 7-day
extension of time, until Decernber 16, 2011, to file its
reply to Allcare’s opposition to Highn1ark’s motion to find
appeal by Allcare Health Management Systems, Inc. to be
frivolous
Upon consideration thereof

\
HIGHMA_RK V. ALLCA.RE HEALTH 2
I'r ls ORnERED THAT:
(1) The motion for an extension of time is granted
(2) The motion to find the appeal frivolous is deferred
for consideration by the merits panel. Copies of this order,
the motion, the response, and the reply shall be transmit-
ted to the merits panel
F0R THE CoURT
DEC 1 4 2011 131 Jan H01iba1y
Date J an Horba1y
Clerk
ccc Cynthia E. Kernick, Esq. g:"FEn `
Donald R. Dunner, ESq. v'3=mcgg§B§RA1P&l£B3"F°R
321 1159 14 2011
1m+ronsALv
__ emma